Citation Nr: 1134958	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-06 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and anxiety disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, reopened and denied the claim on its merits. 

The Board notes that it must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claim on appeal. See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened; and there is no prejudice to the Veteran's ability to present the case when the Board addresses the issue of whether the claim should be reopened rather than addressing the reopened claim on the merits. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). The Board has therefore listed the issue on the title page accordingly.   

The Veteran submitted a February 2009 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board at the RO. In May 2011, the Veteran's representative submitted a written statement indicating the Veteran's request to withdraw her Board hearing request and desire not to reschedule. The Board finds that there is no hearing request pending at this time. 38 C.F.R. § 20.704(e) (2010).    

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The claim of entitlement to service connection for PTSD with bipolar disorder and anxiety was denied in a January 2005 rating decision.

3. The evidence received since the January 2005 rating decision is new and material.  


CONCLUSIONS OF LAW

1. The January 2005 rating decision, that denied the claim of entitlement to service connection for PTSD with bipolar disorder and anxiety, is final. 38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2. New and material evidence has been submitted since the January 2005 rating decision and the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and anxiety disorder, is reopened. 38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2010); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the favorable decision to reopen the claim on appeal, as discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II.  Decision

The Veteran seeks to reopen her service connection claim for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and anxiety disorder. 

In a May 2003 rating decision, the RO denied the claim of entitlement to service connection for PTSD because the evidence showed her diagnosis of PTSD in December 2001 was caused by her son's behavior and problems. Within a year of the May 2003 rating decision, the Veteran submitted additional evidence in support of her claim of entitlement to service connection for a mental disorder, bipolar disorder, anxiety, and PTSD in April 2004 and May 2004. In the January 2005 rating decision, the RO denied the claim of entitlement to service connection for PTSD with bipolar disorder and anxiety on the bases that there was no evidence to determine that the Veteran's military service was the basis for her current psychiatric disorder. The January 2005 rating decision was not appealed and thus subsequently became final. 38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim. If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record. 38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2010).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. Such evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2010). In addition, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence. 38 C.F.R. § 3.156(c) (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis. Evans, 9 Vet. App. at 273. This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

The evidence of record at the time of the January 2005 rating decision included the Veteran's service treatment records, VA outpatient treatment records from April 1999 to May 1999, October 2002 to November 2002, and from February 2003 to May 2004, private treatment records dated October 2001 and July 2002 and from December 2001 to April 2002, and a May 2004 personal statement. 

The evidence received since the January 2005 rating decision includes VA outpatient treatment records from April 2006 to June 2008, an October 2010 VA examination report, and a June 2008 personal statement.

Reviewing the evidence in its entirety, the Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal. The newly submitted evidence was not received prior to the expiration of the appeal period for the January 2005 rating decision and does not include official service department records. In addition, the evidence is neither cumulative nor redundant of the evidence of record at the time of the January 2005 rating decision, specifically March 2008 VA outpatient treatment records. These records indicate the Veteran met the criteria for military sexual trauma (MST), her diagnoses of PTSD, generalized anxiety disorder, and bipolar disorder were confirmed, and Axis IV, which notes psychosocial and environmental problems, listed MST among the Veteran's problems attributable to her psychiatric diagnoses. Therefore, such evidence suggests that the Veteran's acquired psychiatric disorder may be related to her active military service, which relates to an unestablished fact necessary to substantiate the claim on appeal. 

Thus, the Board finds the newly submitted evidence to be both new and material and the Veteran's service connection claim on appeal is reopened. 38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2010). The adjudication of the underlying claim on the merits is being deferred, pending completion of the development requested below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and anxiety disorder, is reopened; and to that extent only, the appeal is granted.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and anxiety disorder. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that her psychiatric disorder as it is causally related to her period of active military service. 

The evidence of record documents the Veteran has been diagnosed with PTSD in a December 2001 private treatment record and VA outpatient treatment records dated October 2002, August 2007 and March 2008; with bipolar disorder in October 2002 and August 2007 VA outpatient treatment records and October 2010 VA examination report; and with anxiety disorder in VA outpatient treatment records dated March 2004, August 2007, March 2008, and May 2008. 

In a May 2004 personal statement and December 2007 VA outpatient treatment record, the Veteran reported that she was sexually harassed in her work area, evidenced by being criticized, made fun of, and given the dirtiest jobs and extra duty during her active service. She also reported, in the December 2007 record, an "attempted rape" incident, in which she believed would have occurred if her children had not been in the room with her. 

In October 2010, the Veteran underwent a VA mental examination (except PTSD and eating disorders) pursuant to the claim on appeal. The VA examiner noted a detailed review of the claims file, the Veteran's genetic vulnerability to bipolar disorder, and the Veteran's silence of any in-service traumatic events, thus opined that the Veteran failed to meet the criteria for PTSD, as applied to her period of active military service. There was also no evidence indicating that her mental difficulties began during or were exacerbated by her military service. The examiner concluded that the Veteran's mental health problems are most likely caused by or a result of childhood abuse and a chaotic early environment. 

Claims based on an allegation of personal assault require special development due to the extremely personal and sensitive nature of these events and the fact that many incidents of personal trauma are not officially reported. The victims of this type of in- service trauma may find it difficult to produce evidence to support the occurrence of the stressor; it is often necessary to seek alternative evidence. Applicable law and regulations state that VA will not deny a PTSD claim that is based upon an allegation of in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and then allowing the claimant an opportunity to furnish this type of evidence or to advise VA of the potential sources of such evidence. 38 C.F.R. § 3.304(f)(4) (2010). VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(4).

The Board finds that the October 2010 VA examination report is inadequate to render a decision for the claim on appeal. Although the VA examiner noted a detailed review of the claims file, including the Veteran's account of her in-service "attempted rape," he did not adequately discuss the claimed inservice assault, to include whether it occurred and whether it would support a diagnosis of PTSD. In addition, the VA examiner did not discuss whether the Veteran has a current diagnosis of anxiety disorder, which was previously diagnosed as shown in the record, and opine whether such a disorder, if present, is related to the Veteran's active military service. See 38 C.F.R. § 3.159 (2010).

Furthermore, in a July 2003 VA outpatient treatment record, the Veteran reported that she filed for Social Security disability, but her claim was denied and she was in the process of appealing the decision. She "attempted to work for many years but her mental health conditions were exacerbated due to the stress of employment therefore she stopped working." Review of the record shows that reports from the Social Security Administration (SSA) are not of record. The United States Court of Appeals for Veterans Claims has repeatedly held that when VA is on notice that there are SSA records relevant to the claim on appeal for VA benefits, it must obtain them. See Baker v. West, 11 Vet. App. 163, 169 (1998). Moreover, the VCAA emphasizes the need for VA to obtain records from any federal agency. 38 U.S.C.A. §§ 5103A(b)(3), (c)(3) (West Supp. 2010). Under these circumstances, an attempt should be made by the RO to obtain these records.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Obtain and associate with the claims file all outstanding VA outpatient treatment records pertaining to the Veteran's acquired psychiatric disorder, to include PTSD, bipolar disorder, and anxiety disorder, from May 2004, the date of the most recent VA outpatient treatment record, to the present. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and her representative should be informed in writing.

2. Obtain from the Social Security Administration a copy of its decision(s), if any, awarding the Veteran disability benefits, as well as copies of all medical records underlying the determination(s). In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and her representative should be informed in writing.

3. Provide the Veteran with an appropriate VCAA notice letter regarding her claim on appeal. The letter must expressly advise the Veteran that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of her alleged in-service personal assault. See 38 C.F.R. §§ 3.304(f)(4), (f)(5) (2010). The letter must advise the Veteran of the examples of other sources of evidence and behavior changes as provided in 38 C.F.R. § 3.304(f)(5).

4. Schedule the Veteran for the appropriate VA examination to identify and clarify all psychiatric disorders, to include PTSD, bipolar disorder, and anxiety disorder, and to determine whether there is a causal relationship between active military service and each diagnosed psychiatric disorder. The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. All necessary testing should be conducted and all appropriate psychiatric diagnoses rendered. 

	A) The VA examiner must consider and specifically comment on the Veteran's claimed in-service personal assault described in the December 2007 VA outpatient treatment record and in any subsequent statements submitted by the Veteran in connection with the development requested above. Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV). With regard to the claimed personal assault, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the in-service stressful experience described by the Veteran occurred. If the examiner determines that the claimed in-service assault occurred, then he or she should make a determination as to whether it is at least as likely as not that the Veteran currently has PTSD as a result of the stressor event(s). 

	B) For any other psychiatric disorder found, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such a disorder had its origin in service or is in any way related to the Veteran's active service. 

All opinions expressed must be supported by complete rationale. If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible. 

5. Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


